This action was brought to recover a broker's commission and grows out of the same transaction as does the case Fallers v.Pring, ante, p. 224, 257 P. 627, just decided. The trial court sustained the claimed right to recover the commission, and the defendant appeals.
The court having reached the conclusion in the other case that the contract should be specifically enforced, this controls the right of the respondent in the present case to a brokerage commission, about the amount of which there is no controversy.
The judgment will be affirmed. *Page 699